DETAILED ACTION
1.	This action is in response the communications filed on 03/30/2021 in which claims 3, 6 and 7 are canceled, claims 11-16 have been added and claims 1, 2, 4, 5, 8-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 2005/0125369 A1) in view of Alhamali (FPGA-Accelerated Hadoop Cluster for Deep Learning Computations) in view of Chilimbi (US 2016/0092765 A1) in further view of Zhang1 ("Asynchronous Distributed Semi-Stochastic Gradient Optimization").
In regard to claims 1, 9 and 10, Buck teaches: A parallel information processing apparatus comprising: 
a plurality of nodes each including a first processor; and (Buck [0038], "The machine learning GPU execution engine and method may also be practiced in distributed computing environments [parallel processing] where tasks are performed by remote processing devices that are linked through a communications network."; [0052], "More specifically, as shown in FIG. 2, the computing device 110 contains a machine learning GPU execution engine 200. [a first processor] ")
a second processor, (Buck [0052], "The computing device further contains the CPU 120 [a second processor] and the CPU memory 130.")
the first processor of each node configured to execute: ("GPU")
a computation process using a coefficient for a processing target data; (Buck [0051], "FIG. 2 is a block diagram illustrating an exemplary implementation of the machine learning GPU execution engine and method disclosed herein… A machine learning technique can be processed by the GPU during both training and testing (or use) phases. Training phase [a computation process] refers to the computation in which the parameters [a coefficient] of the algorithm are adjusted using training data [target data].)
computing a coefficient variation based on a result of the computation process; (Buck [0053], "The machine learning GPU execution engine 200 is also in communication with the GPU 220 and the GPU memory 230. The machine learning GPU execution engine 200 includes a training module 240 and a testing module 250. The training module 240 is used during the training phase of the machine learning technique and is used to train parameters for the technique using the GPU…"; parameters adjusted after training corresponds to a coefficient variation) 
transferring the computed coefficient variation to the second processor; and (Buck [0053], "The results of the computation are transferred from the machine learning GPU execution engine 200 to the CPU 120)")
Buck fails to teach, but Alhamali teaches: requesting the second processor to execute a transfer/receipt process of transferring the coefficient variation to another node of the parallel information processing apparatus and (Alhamali p.571 left col., "Application FIFOs are established on the FPGA [the first processor] to send and receive data to and from the CPU [the second processor]."; p. 568 right col., "The CPU cores then process the remaining data in parallel [24]. [parallel information]") receiving a coefficient variation computed by the another node, and (Alhm. p.569 left col., "When the local computation is complete, nodes broadcast their final weight updates to other nodes [27]… Each node computes its part of the weights of the ANN. Then, a master node combines the weights to produce a unified ANN model. [process of transferring and receiving]")
the second processor ("CPU") of each node configured to execute: 
a communication process of transmitting the coefficient variation transferred from the first processor to the another node and receiving the coefficient variation computed by the another node; and (Alhm. p.571 left col., "Application FIFOs are established on the FPGA [the first processor] to send and receive data to and from the CPU [the second processor].; p.569 left col. "When the local computation is complete, nodes broadcast their final weight updates to other nodes [27]… Each node a communication process of transmitting and receiving]")
an aggregation process of integrating the coefficient variation transferred from the first processor and the coefficient variation computed by the another node, (Alhm. p. 570 left col., "The map-reduce procedure is initiated and managed during its execution by the Master node. The slave nodes process the data that is local to them and send the results to a designated reducer for aggregation. [an aggregation process]") 
at least one of the first processor and the second processor updating the coefficient (Alhm. Fig. 4, "Reducer: Clean() Uploads the trained model to HDFS"; p. 567 right col., "reduce processes (reducers) that could reside on a number of computing nodes [30]."; a processor in the reducer uploads the integrated results.) to be used for the computation process from next time onward based on the integrated coefficient variation, (Alhm. p. 568 "The resulting data from all the reducers are collected as final results."; p. 572, "the sequential version of the CNN reached an accuracy of 99.08% after 10000 iterations. In order to reach an equivalent accuracy with map-reduce on 5 mappers"; the final results are updated for the next iteration.)
the computation process includes layer-by-layer processes, to be executed in a predetermined sequence, of a plurality of hierarchies, a plurality of coefficients are used at each of the plurality of hierarchies, and (Alhm. p. 567 right col., "Convolutional neural networks [the computation process] are a particular type of deep learning architectures that are easier to train [1]. They consist of a series of convolutional and pooling layers [a plurality of hierarchies] as shown in figure 1. In the convolutional layer, one or more feature maps exist. Modules within each feature map are only connected to local units in the previous layer through a set of weights that are arranged in a filter bank and all the modules in a feature map have the same filter bank [1]…Usually a number of convolution, non-linearity and pooling stages are stacked; finally a fully connected network is applied. [layer-by-layer process] Back propagation can be used to train the whole network as in regular deep learning networks.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Buck to incorporate the teachings of Alhamali by including data-parallelism by using Hadoop cluster and FPGA. Doing so would speed-up performance and energy reduction results. (Alhamali Abstract, "the training and inference algorithms of deep learning architectures expose abundant data-parallelism. We aim in this work to develop technology that exploits deep learning data parallelism in 2 ways: 1) by distributing deep computation into a Hadoop cluster or cloud of computing nodes, and 2) by using field programmable gate arrays (FPGA) hardware acceleration to speed up computationally intensive deep learning kernels… By accelerating the convolutional layers of deep learning Convolutional Neural Network, we have observed a potential speed-up of 12.6 times and an energy reduction of 87.5% on a 6-node FPGA accelerated Hadoop cluster.")
Buck and Alhamali fail to teach, but Chilimbi teaches: take a form of coefficient string, and (Chilimbi [0078], "Starting with FIG. 4, a resource allocation architecture for a given DPS may entail breaking up each layer z of the full DNN model 114 into E segments [segment strings / coefficient string] (also referred to as partitions). Each segment is denoted by p, e.g., p ϵ [p1, ... ,PE].")
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Buck and Alhamali to incorporate the teachings of Chilimbi by including each layer allocated the same number (M) of threads to its segments. Doing so would allow a DPS to process multiple training samples in parallel. (Chilimbi [0079], "The remaining characteristics allow a DPS to process multiple training samples in parallel. For example, a resource allocation architecture may also, or alternatively, entail allocating plural threads to at least one layer of the DNN model 114, such as, as shown in FIG. 5, layer z2. The threads process training samples in parallel.")

    PNG
    media_image1.png
    86
    476
    media_image1.png
    Greyscale
Buck, Alhamali and Chilimbi fail to teach, but Zhang1 teaches: wherein when iteratively executing the computation process and a process of updating the coefficient to be used for the computation processes from next time onward a plural number of times, (The claim interpreted in light of specification requires batch by batch processing during iterations (mini-batch), and updating the coefficient to be used for the process afterwards.) (Zhang, p. 3 "Mini-Batch: In a distributed algorithm, communication overhead is incurred when a worker pulls parameters from the server or pushes update to it… Instead of pulling parameters from the server after every sample, the worker pulls only after processing each mini-batch of size B."; 

p. 4, see algorithm 3)
the first processor starts a next computation process before updating the coefficient to be used for the next computation process based on a coefficient variation given by a current computation process, and (The claim requires asynchronous learning process, i.e. every time a worker finishes an epoch, continue processing other unprocessed batches without waiting.) (Zhang, p. 3 "we consider the distributed asynchronous setting"; p.1 "One prominent example of asynchronous SGD is the downpour SGD (Dean et al. 2012). Each worker independently reads the parameter from the server… ") (Workers process their batch asynchronously. Zhang teaches asynchronous processing, and the prior art used for claim 6 Dean also teaches the same feature.)

    PNG
    media_image2.png
    138
    475
    media_image2.png
    Greyscale
the coefficient to be used for a further next computation process after the next computation process is updated based on the coefficient variation given by the current computation process. (The claim requires using a copy that DOESN'T have your most recent update values in it.)(Zhang, p. 3 "Update using Delayed Gradient:"we impose the bounded delay condition that τt ≤ τ for some τ > 0. This τ parameter determines the maximum duration between the time the gradient is computed and till it is used. A larger τ allows more asynchronicity...") (If τt = 0, it's standard gradient. If τt > 0 then it's the claimed invention, not using the most recent gradient.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Buck, Alhamali and Chilimbi to incorporate the teachings of Zhang1 by including SGD-based algorithm with variance reduction. Doing so would provide a fast distributed asynchronous SGD-based algorithm and also guarantee to converge linearly to the optimal solution. (Zhang, p. 1 "In this paper, we combine their merits by proposing a fast distributed asynchronous SGD-based algorithm with variance reduction. A constant learning rate can be used, and it is also guaranteed to converge linearly to the optimal solution.")
Claims 9 and 10 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claim 9 and 10. In addition, Buck teaches A computer readable non-transitory recording medium storing a program to be run by a parallel information processing apparatus comprising a plurality of nodes each including a first processor and a second processor, the program comprising: (Buck [0040], "The computer 110 typically includes a variety of computer readable media. Computer readable media can be any available media that can be accessed by the computer 110 
In regard to claim 2, Buck, Alhamali, Chilimbi and Zhang1 teach: The parallel information processing apparatus according to claim 1, wherein each layer-by-layer process of each hierarchy is a process of performing a computation using the coefficient string about data input from a hierarchy previous to each hierarchy and outputting a computation result to a next hierarchy, (Alhm. p. 567 right col., "Convolutional neural networks are a particular type of deep learning architectures that are easier to train [1]. They consist of a series of convolutional and pooling layers as shown in figure 1… Usually a number of convolution, non-linearity and pooling stages are stacked; finally a fully connected network is applied. [layer-by-layer process] Back propagation can be used to train the whole network as in regular deep learning networks.")
the first processor computes the coefficient variations at each hierarchy based on a result of each layer-by-layer process at each hierarchy, and (Alhm. p. 571 right col., "by using FPGA hardware within each of the Hadoop cluster nodes to accelerate the convolution part of the CNN feed-forward process.") transfers the computed coefficient variation to the second processor, and (Buck [0053], "The results of the computation are transferred from the machine learning GPU execution engine 200 to the CPU 120")
the second processor executes two or more aggregation processes about the coefficient variations at the plurality of hierarchies in parallel. (Alhm. p. 568 right col., "The CPU cores then process the remaining data in parallel [24]."; p.569 left col. "When the local computation is complete, nodes broadcast their final weight updates to other nodes [27]")

In regard to claims 11, 13 and 15, Buck, Alhamali, Chilimbi and Zhang1 teach: The parallel information processing apparatus according to claim 1, wherein the first processor segments the coefficient string of each of the plurality of hierarchies into a plurality of segment strings, (Chilimbi [0078], "Starting with FIG. 4, a resource allocation architecture for a given DPS may entail breaking up each layer z [coefficient string of each of the hierarchies] of the full DNN model 114 into E segments (also referred to as partitions) [segment strings]. Each segment is denoted by p, e.g., p ϵ [p1, ... ,PE].") 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Buck and Alhamali to incorporate the teachings of Chilimbi by including each layer allocated the same number (M) of threads to its segments. Doing so would allow a DPS to process multiple training samples in parallel. 
transfers coefficient variations per each of the plurality of segment strings to the second processor, and requests the second processor to execute the transfer/receipt process per each of the plurality of segment strings. (Alhamali on p.571 "Application FIFOs are established on the FPGA [first processor] to send and receive data to and from the CPU", and p. 568 "The CPU [second processor] cores then process the remaining data in parallel [24]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Buck to incorporate the teachings of Alhamali by including data-parallelism by using Hadoop cluster and FPGA. Doing so would speed-up performance and energy reduction results.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Buck in view of Alhamali in view of Chilimbi in view of Zhang1 in further view of McCollum (An Introduction to Back-Propagation Neural Networks)
In regard to claim 4, Buck, Alhamali, Chilimbi and Zhang1 teach: The parallel information processing apparatus according to claim 2, wherein the first processor transfers the coefficient variations to the second processor (Buck in [0053], "The results of the computation are transferred from the machine learning GPU execution engine 200 to the CPU 120) (Alhamali on p.571 "Application FIFOs are established on the FPGA to send and receive data to and from the CPU", and p. 568 "The CPU cores then process the remaining data in parallel [24]")
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Buck to incorporate the teachings of Alhamali by including data-parallelism by using Hadoop cluster and FPGA. Doing so would speed-up performance and energy reduction results.	Buck, Alhamali, Chilimbi and Zhang1 fail to teach, but McCollum teaches: by prioritizing the coefficient variations of the hierarchy being earlier in an execution sequence of the computation processes in the plurality of hierarchies (Earlier layers are prioritized: McCollum, "Referring to figures 1 and 2, the network functions as follows: Each neuron receives a signal from the neurons in the previous layer, and each of those signals is multiplied by a separate weight value. The weighted inputs are summed, and passed through a limiting function which scales the output to a fixed range of values. The output of the limiter is then broadcast to all of the neurons in the next layer. So, to use the network to solve a problem, we apply the input values to the inputs of the first layer, allow the signals to propagate processing earlier layers before later layers because the later layers depend on the results of earlier layers.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Buck, Alhamali, Chilimbi and Zhang1 to incorporate the teachings of McCollum by including a feed-forward neural network model. Doing so would allow the model to be practical to build and use. (McCollum "a feed-forward neural network model that may actually be practical to build and use.")
In regard to claim 5, Buck, Alhamali, Chilimbi, McCollum and Zhang1 teach: The parallel information processing apparatus according to claim 2, wherein the second processor causes the first processor to update the coefficient string (Alhamali, p.571 Fig. 4, "Reducer: Clean() Uploads the trained model to HDFS"; p. 567, "reduce processes (reducers) that could reside on a number of computing nodes [30]."; p. 568 "The resulting data from all the reducers are collected as final results.")
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Buck to incorporate the teachings of Alhamali by including data-parallelism by using Hadoop cluster and FPGA. Doing so would speed-up performance and energy reduction results.
to be used for the computation processes from next time onward by prioritizing the coefficient string of the hierarchy being earlier in the execution sequence of the computation processes in the plurality of hierarchies. (Earlier layers are prioritized: McCollum, "Referring to figures 1 and 2, the network functions as follows: Each neuron receives a signal from the neurons in the previous layer, and each of those signals is multiplied by a separate weight value. The weighted inputs are summed, and passed through a limiting function which scales the output to a fixed range of values. The output of the limiter is then broadcast to all of the neurons in the next layer. So, to use the network to solve a problem, we apply the input values to the inputs of the first layer, allow the signals to processing earlier layers before later layers because the later layers depend on the results of earlier layers.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Buck, Alhamali, Chilimbi and Zhang1 to incorporate the teachings of McCollum by including a feed-forward neural network model. Doing so would allow the model to be practical to build and use. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buck in view of Alhamali in view of Chilimbi in view of Zhang1 in further view of Zhang2 (CNN Rest Engine: A Middleware for Deep Learning Inference Employing MapReduce for GPU NUMA Architecture)
In regard to claim 8, Buck, Alhamali, Chilimbi and Zhang1 fail to teach, but Zhang2 teaches: The parallel information processing apparatus according to claim 1, further comprising two or more storage units to store the coefficient string, the first processor configured to execute the computation process by using a first coefficient string stored in a first storage unit, and (Based on Spec. [0154], Zhang p. 6 Fig. 7, "When data in Mem 1 is sent into GPU 1, the input segment Mem 1 can be free. As soon as GPU 1 finishes its inference job, data in Mem 2 can be sent into GPU 1 immediately"; GPU executes a job from a job queue with data coming from the respective memory segment) to store, in a second storage unit, a second coefficient string being updated based on a coefficient variation given by the executed computation process by using the first coefficient string. (Based on Sepc. [0157], Zhang p. 5 Fig. 7, "the first three requests coming in will be mapped to this Mem 1. When request 4 comes in, the input data from request 4 will not overlap the input data in Mem 1. Instead, the system allocates a new memory space for 4, 5 and 6.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Buck, Alhamali, Chilimbi and Zhang1 to incorporate the teachings of Zhang2 by including Dynamic Memory Management Scheme. Doing so would allow the 
Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buck in view of Alhamali in view of Chilimbi in view of Zhang1 in further view of Dean (“Large Scale Distributed Deep Networks”).
In regard to claims 12, 14 and 16, Buck, Alhamali, Chilimbi and Zhang1 fail to teach, but Dean teaches: The parallel information processing apparatus according to claim 1, wherein the first processor iteratively executes the layer-by-layer processes of the plurality of hierarchies in the predetermined sequence, and starts a layer-by-layer process of the hierarchy being earlier in the execution sequence of the next computation process without standing by for a reflection of the integrated coefficient variations about the coefficient string to be used at the hierarchy being later in the execution sequence when having updated the coefficient string to be used for the computation processes at the hierarchy being earlier in the plurality of hierarchies from next time onward based on the integrated coefficient variations. (Dean p. 4, "Figure 2: Left: Downpour SGD. Model replicas asynchronously fetch parameters w and push gradients Δw to the parameter server."; "4.1 Downpour SGD, Stochastic gradient descent (SGD) is perhaps the most commonly used optimization procedure for training deep neural networks… To apply SGD to large data sets, we introduce Downpour SGD, a variant of asynchronous stochastic gradient descent that uses multiple replicas of a single DistBelief model… The models communicate updates through a centralized parameter server, which keeps the current state of all parameters for the model… This approach is asynchronous in two distinct aspects: the model replicas run independently of each other, and the parameter server shards also run independently of one another."; p. 3 Section 3 Model parallelism “DistBelief, that supports distributed computation in neural networks and layered graphical models… For large models, the user may partition the model across several machines (Figure 1), so that responsibility for the computation for different nodes is asynchronous”; p. 4 “After receiving an updated copy of its parameters, the DistBelief model replica processes a mini-batch of data to compute a parameter gradient, and sends the gradient to the parameter server, which then applies the gradient to the current value of the model parameters.”) 
(The claim requires, during the propagation process in the neural network, the earlier layer (e.g. layer 1) does not need to wait for the reflection of the integrated coefficient variations of the later layer (e.g. layer 2) to start the next computation process.
Because DistBelief supports distributed computation in neural networks and layered computation, therefore, for example, model replica 1 / machine 1 can process the model parameters of layer 1. Model replica 2 / Machine 2 can process the model parameters of layer 2. The responsibility for the computation for layers is assigned to different machines. [layer-by-layer process, earlier layer and later layer in the execution sequence]
Because DistBelief uses a centralized parameter server to orchestrate batch optimization, and those model replicas / machines communicating with the parameter server run asynchronously and independently to process a mini-batch of data, machine 1 can start process the next batch without waiting other machines to complete the computation (i.e., machine 1 can start the process of next batch without the reflection of Δw from machine 2 (the coefficient variations of layer 2)). [without a reflection of the coefficient variations]
Because DistBelief communicates updates through a centralized parameter server, which keeps the current state of all parameters for the model, machine 1 can get the current value of the model parameters (the integrated coefficient of the coefficient string) after receiving an updated copy of the integrated parameters (w’) [integrated coefficient variations about the coefficient string], and process a mini-batch to compute a parameter gradient.)

Response to Arguments
Applicant's arguments filed on 03/30/2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 10 top, claims 1, 9 and 10): “Dean, however, does not appear to disclose ‘the coefficient string to be used for a further next computation process after the next computation process is updated based on the coefficient variations given by the current computation process’”
Examiner answers: the arguments do not apply to the references (Zhang1) being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.C./Examiner, Art Unit 2122

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126